Lahtinen, J.
Appeal from a judgment of the Supreme Court (Sise, J.), rendered January 16, 2009 in Schenectady County, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant was charged in a multicount indictment after he allegedly shot and injured another person in the City of Schenectady, Schenectady County. Following a combined HuntleylWade/Dunaway hearing, defendant’s motion to, among *838other things, suppress statements he made to police and suppress potential identification testimony was denied. He then accepted a plea agreement in which he pleaded guilty to one count of the indictment—assault in the first degree—in satisfaction of the entire indictment as well as two other pending indictments. As part of the agreement, he waived his right to appeal. Defendant was sentenced consistent with the terms of the plea agreement and now appeals.
We affirm. Defendant contends that his suppression motion should have been granted. He does not, however, challenge the validity of his waiver of his right to appeal. We note that he acknowledged waiving his right to appeal both in response to specific questioning from Supreme Court during the plea allocution as well as in a written waiver that he discussed with his counsel and executed simultaneous with the plea (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Chaney, 70 AD3d 1251, 1252 [2010]). “In light of defendant’s valid appeal waiver, he is now foreclosed from challenging the denial of his suppression motion” (People v Schmidt, 57 AD3d 1104, 1104 [2008] [citation omitted]; see People v Kemp, 94 NY2d 831, 833 [1999]; People v Robertson, 46 AD3d 928, 929 [2007], lv denied 10 NY3d 844 [2008]).
Rose, J.E, Stein, Garry and Egan Jr., JJ, concur. Ordered that the judgment is affirmed.